DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 16 June 2022 has been entered. Claims 16-35 remain pending in the application. 
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 25 April 2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding claims 19, 22, 30, and 33, the limitation “worn with the user” renders the limitation indefinite, as it is unclear what exactly “with the user” entails. For example, one interpretation may consider that the sensor may be worn by the user, meaning that the user is wearing the sensor. A second interpretation may mean that the sensor, along with the user, is being worn. For examination purposes, the limitation will be considered as the first interpretation, with the sensor being worn by the user.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “wherein the pseudo sensor data is no longer derived in response to an indication that the user equipment or the sensor is providing native sensor data for the user” contradicts the limitation of claim 27, which states “wherein pseudo sensor data is derived in response to an indication that a user or a sensor is not providing native sensor data for the user”. Therefore the claim limitations of claim 34 fails to further limit the subject matter upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gillian et al., (US20170097413A1) (hereinafter “Gillian”).

Regarding claim 16, Gillian, teaches a method comprising: 
deriving, from radio frequency based data (fig. 6 [0092] radar field is used to provide radar data, which is then transformed into other useful data), pseudo sensor data representative of at least an activity of a user (fig. 6 #608 [0093] feature extractor extracts data such as motion feature), the pseudo sensor data derived based on at least a machine learning model configured to transform the radio frequency based data into the pseudo sensor data ([0073] teaches extracting features such as target objects velocities using a machine learning model); and
providing the pseudo sensor data ([0094] the radar is providing data to a sensor) derived based on at least the machine learning model ([0073] teaches extracting features such as target objects velocities using a machine learning model) to an application to enable the application to process the pseudo sensor data and native sensor data (fig. 2 comprises sensors that collect native sensor data) to enable tracking the activity of the user ([0077]-[0078] user detection application tracks the user in the environment as well as activity).

Regarding claim 17, Gillian teaches the method of claim 16, wherein the radio frequency based data is generated from radio frequency signals reflected from at least the user (fig. 6 #604 and #606 [0091] radar signals are received and [0092] signals are evaluated and/or transformed).

Regarding claim 18, Gillian teaches the method of claim 16, wherein the pseudo sensor data represents data derived from the radio frequency based data (fig. 6 [0092] radar field is used to provide radar data, which is then transformed into other useful data), rather than data obtained directly from a sensor that generates the native sensor data indicative of the activity of the user (fig. 6 #602-#608, [0092] the data is from the reflected signals of the radar).

Regarding claim 19, Gillian teaches the method of claim 18, wherein the sensor is coupled to, or included in, a user equipment associated with the user (fig. 1 #102 computer device [0032] the computer device includes sensors), wherein the sensor or the user equipment is worn with the user or not worn with the user ([0029] the computer device may be wearable or non-wearable).

Regarding claim 20, Gillian teaches the method of claim 18, wherein Gillian further teaches wherein the pseudo sensor data is provided from a first device (fig. 5 [0073] #504 feature abstractor) that generates the pseudo sensor data using the machine learning model ([0073] machine learning algorithms are used to extract features) to a second device (fig. 5 #118 sensors) comprising the application ([0075] #108 sensor based applications process sensor and radar data) to process the pseudo sensor data and the native sensor data ([0078] application uses radar (pseudo) data and sensor (native) data), the native sensor data generated with the second device using the sensor ([0043] sensors could include motion and positional sensors such as #202 accelerometer and #204 gyroscope; the sensor-based applications would use data from these sensors).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gillian as applied to claim 18 above, and further in view of Hauenstein et al., (US20170095181A1), (hereinafter “Hauenstein”). 

Regarding claim 21, Gillian teaches the method of claim 18, wherein Gillian further teaches wherein the pseudo sensor data provides a stream of data to the application to enable tracking the activity of the user ([0053] the radar sensor can operate continuously to obtain data, [0077]-[0078] user detection application tracks the user in the environment as well as activity based on the radar data).
While Gillian does teach the sensor providing data to the application ([0078]), Gillian fails to explicitly disclose that it is a stream of data.
However in the same fitness tracking field of endeavor, Hauenstein teaches native sensor data providing a stream of data to an application to enable tracking the activity of the user ([0030] inertial measuring system includes accelerometer and gyroscope, [0046] inertial measuring system is part of a sensing device that provides data streams for kinematic data for a fitness tracker with a user application, which would encompass activity of the user and would be native sensor data).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique the inertial measuring system and sensing device of Hauenstein with the method of Gillian, as both inventions relate to gathering data for fitness and/or health applications. One of ordinary skill would have been able to make such an application of the data streams. The known technique would have predictably resulted in a method of Gillian which includes a sensing device that includes an inertial measuring system that provides data streams. This continuous stream of data would be an improvement, as this would provide more data to clinicians.

Regarding claim 22, Gillian as modified by Hauenstein teaches the method of claim 21, wherein Gillian further teaches the sensor is not able to generate the native sensor data, when the sensor is not worn with the user ([0043] the sensors are accelerometers and gyroscopes, which would not be able to generate sensor data if not worn).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gillian  as applied to claim 18 above, and further in view of Sun et al., (US20120203491A1) (hereinafter “Sun”) and Komaromi et al., (US20160162256A1) (hereinafter “Komaromi”).

Regarding claim 23, Gillian teaches the method of claim 18, further teaching the pseudo sensor data.
However Gillian fails to explicitly disclose data derived in response to an indication due to context information.
In the same activity level tracking field of endeavor, Sun teaches data derived in response to an indication due to context information ([0035] the sensor uses context information to decide whether or not to collect data).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Gillian to include deriving data in response to an indication due to context information, as this would save resources such as battery life, as the data would not need to be acquired constantly (see Sun [0035]).
However the combination of Gillian and Sun still fail to explicitly disclose an indication that the user equipment or the sensor is not providing native sensor data for the user.
In the health or fitness device field of endeavor, Komaromi teaches an indication that the user equipment or the sensor is not providing native sensor data for the user ([0015] an action is triggered when the device detects if it is “on-body” or “off-body” [0036] the logging of data is stopped when the device is no longer worn, meaning the native sensor data is not being provided).
It would have been obvious to one of ordinary skill in the art at the time to modify the contextual information of Gillian as modified by Sun with the triggering of whether or not the wearable device is on or off body as taught by Komaromi since if the wearable device is off body, then the accelerometer and gyroscope of Gillian would not be able provide any native sensor data. This would also help save power (see Komaromi [0052]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gillian  as applied to claim 16 above, and further in view of Attal et al.,  “Physical Human Activity Recognition Using Wearable Sensors” Sensors 2015, 15, 31314-31338, (hereinafter “Attal”) and Eriksson et al., (US20170172467A1) (hereinafter “Eriksson”)

Regarding claim 24, Gillian teaches the method of claim 16, wherein Gillian further teaches the machine learning model ([0073] machine learning algorithms), and radio frequency based data ([0092] radar data) and sensor data ([0094] sensor data), but fails to explicitly disclose wherein the machine learning model is trained with training data, and is trained using supervised training with data.
However, in the same human activity field of endeavor, Attal teaches the machine learning model is trained with training data, and is trained using supervised training with the data (Methods section 3.2 Classifiers last paragraph the supervised machine learning approach is trained with data, and is supervised training).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the machine learning model of Gillian to use a supervised machine learning model such as that seen in Attal, as this would lead to an improved result, such as accuracy (see Experimental Results section 4.2 Case 2: Feature Set Extracted/Selected from Raw Data last paragraph and Conclusion and Future Work fourth paragraph).
While Attal does teach using a training set to train the supervised machine learning technique, the combination of Gillian and Attal still does not explicitly disclose radio frequency based data and reference sensor data, the reference sensor data collected from at least one reference user performing at least one activity, and reference sensor data.
However, in the same human activity field of endeavor, Eriksson teaches the reference data, the reference data collected from at least one reference user performing at least one activity ([0040] reference data is data that is associated with an activity type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the data used in the machine learning of Gillian as modified by Attal with the reference data of Eriksson, as both inventions relate to data pertaining to the activity of a user, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to make such a substitution, and the results of the training of the machine learning model Gillian as modified by Attal using reference data are reasonably predictable and would produce more accurate results quicker by having a baseline data set.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gillian as applied to claim 20 above, and further in view Kim et al., "Tracking a Moving Target with Multipole Doppler Sensors Using an Artificial Neural Network", IEEE Antennas and Propagation Society International Symposium, June 9-15, pp. 1477-1480, (hereinafter “Kim”) and Rogers, (US20170351827A1) (hereinafter “Rogers”).

Regarding claim 25, Gillian teaches the method of claim 20, wherein Gillian further teaches wherein the machine learning model ([0073]) is configured with machine learning based on at least reference radio frequency based data ([0073] uses radar data for the machine learning) and reference sensor data collected from at least one reference user performing activities comprising walking or gesturing  ([0085], detects walking [0056] detects gesturing),
Wherein the native sensor data comprises accelerometer data ([0043] #118 sensors include an accelerometer, and would be used as the native sensor data),
Wherein the pseudo sensor data comprises pseudo accelerometer data ([0073] features extracted would encompass data from the accelerometer, making the features extracted from the accelerometer pseudo accelerometer data),
And wherein the radio frequency based data is generated form radar signals reflected from at least the user (fig. 6 #604 and #606 [0091] radar signals are received and [0092] signals are evaluated and/or transformed).
However Gillian fails to explicitly disclose wherein the machine learning model comprises a neural network.
However in the same radar field of endeavor, Kim teaches a machine learning model comprising a neural network (3. Artificial Neural network page 1478, a neural network to estimate parameters of a moving target).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of using a neural network as taught by Kim to the known method of Gillian, as both inventions relate to using radar or radio waves to target moving targets. One of ordinary skill in the art would have been able to apply the known technique of Kim to the known method of Gillian. The known technique would have predictably resulted in the method of Gillian with a machine learning model capable of using neural networks in order to find position and velocity information of the target which would improve the information provided to clinicians.
However the combination of Kim and Gillian still fails to explicitly disclose wherein the application comprises a health and fitness tracker application, and wherein the user equipment comprises a health and fitness tracker.
However in the same health monitoring field of endeavor, Rogers teaches wherein the application comprises a health and fitness tracker application ([0032] sensor data of activities such as sleeping and walking, [0037] the device is used for a health-monitoring application), and wherein the user equipment (fig. 2 #110 computing device [0031]-[0032]) comprises a health and fitness tracker ([0032] sensor data of activities such as sleeping and walking, [0037] the device is used for a health-monitoring application).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Gillian with the health and fitness monitoring of Rogers, as implementing this data into user equipment would prompt users to maintain or improve their own health (see Rogers [0017]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gillian as applied to claim 17 above, and further in view of Sun and Komaromi.

Regarding claim 26, Gillian teaches the method of claim 17, wherein Gillian further teaches pseudo sensor ([0092] feature extractor extracts data such as motion feature) and a sensor that generates the native sensor data representative of activity of the user ([0043] #118 sensors include #202 accelerometers and #204 gyroscope which would generate data representative of activity of the user).
However Gillian fails to explicitly disclose data derived in response due to context information.
In the same activity level tracking field of endeavor, Sun teaches data derived in response due to context information ([0035] the sensor uses context information to decide whether or not to collect data).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Gillian to include deriving data in response to an indication due to context information, as this would save resources such as battery life, as the data would not need to be acquired constantly (see Sun [0035]).
However, the combination of Gillian and Sun still fails to explicitly disclose the context information as at least one gap in the native sensor data, the at least one gap caused at least in part with a sensor not being able to generate the native sensor data representative of the activity of the user. 
In the same human activity recognition field of endeavor, Komaromi teaches one gap in the native sensor data ([0015] an action is triggered when the device detects if it is “on-body” or “off-body” [0036] the logging of data is stopped when the device is no longer worn, meaning the native sensor data is not being provided, and creating a gap in the data), the at least one gap caused at least in part with a sensor not being able to generate the native sensor data representative of the activity of the user ([0015] an action is triggered when the device detects if it is “on-body” or “off-body” [0036] the logging of data is stopped when the device is no longer worn, meaning the native sensor data is not able to generate data representative of the activity of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the deriving of pseudo sensor data of Gillian with the detection of whether the device is on the body or not as seen in Komaromi, as this would support saving battery power which is important for wearable devices (see Komaromi [0015].

Claims 27-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gillian in view of Sun and in further view of Komaromi.

Regarding claim 27, Gillian teaches an apparatus comprising at least one processor(fig. 1 #104 processor); and 
at least one non-transitory memory ([0147] memory) including computer program code ([0041] software to implement process); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to ([0041] the processor can implement the hardware or software): 
derive, from radio frequency based (fig. 6 [0092] radar field is used to provide radar data, which is then transformed into other useful data), pseudo sensor data representative of at least an activity of a user (fig. 6 #608 [0093] feature extractor extracts data such as motion feature), the pseudo sensor data derived based on at least a machine learning model configured to transform the radio frequency based data into the pseudo sensor data ([0073] teaches extracting features such as target objects velocities using a machine learning model); 
the sensor data indicative of the activity of the user ([0043] #118 sensors include #202 accelerometer and #204 gyroscope, these sensors would provide data that would indicate a user’s activity); and
provide the pseudo sensor data ([0094] the radar is providing data to a sensor).
However Gillian fails to explicitly disclose data derived in response to an indication due to context information.
In the same activity level tracking field of endeavor, Sun teaches data derived in response to an indication due to context information ([0035] the sensor uses context information to decide whether or not to collect data).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Gillian to include deriving data in response to an indication due to context information, as this would save resources such as battery life, as the data would not need to be acquired constantly (see Sun [0035]).
However the combination of Gillian and Sun still fail to explicitly disclose an indication that the user equipment or the sensor is not providing native sensor data for the user.
In the health or fitness device field of endeavor, Komaromi teaches an indication that the user equipment or the sensor is not providing native sensor data for the user ([0015] an action is triggered when the device detects if it is “on-body” or “off-body” [0036] the logging of data is stopped when the device is no longer worn, meaning the native sensor data is not being provided).
It would have been obvious to one of ordinary skill in the art at the time to modify the contextual information of Gillian as modified by Sun with the triggering of whether or not the wearable device is on or off body as taught by Komaromi since if the wearable device is off body, then the accelerometer and gyroscope of Gillian would not be able provide any native sensor data. This would also help save power (see Komaromi [0052]).

Regarding claim 28, Gillian as modified by Sun and Komaromi teaches the apparatus of claim 27, wherein Gillian further teaches the radio frequency based data is generated from radio frequency signals reflected from at least the user (fig. 6 #604 and #606 [0091] radar signals are received and [0092] signals are evaluated and/or transformed).

Regarding claim 29, Gillian as modified by Sun and Komaromi teaches the apparatus of claim 27, wherein Gillian teaches the pseudo sensor data represents data derived from the radio frequency based data, (fig. 6 [0092] radar field is used to provide radar data, which is then transformed into other useful data), rather than data obtained directly from a sensor that generates the native sensor data indicative of the activity of the user (fig. 6 #602-#608, [0092] the data is from the reflected signals of the radar).

Regarding claim 30, Gillian as modified by Sun and Komaromi teaches the apparatus of claim 29, wherein Gillian teaches the sensor is coupled to, or included in, the user equipment associated with the user, (fig. 1 #102 computer device [0032] the computer device includes sensors), wherein the sensor or the user equipment is worn with the user or not worn with the user ([0029] the computer device may be wearable or non-wearable).

Regarding claim 34, Gillian as modified by Sun and Komaromi teaches the apparatus of claim 27, wherein Gillian further teaches wherein the pseudo sensor data is no longer derived in response to an indication that the user equipment or the sensor is providing native sensor data for the user ([0073] features are extracted, and are not in response to an indication that the user equipment is providing native sensor data for the user).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gillian as modified by Sun and Komaromi applied to claim 29 above, and further in view of Rogers.

Regarding claim 31, Gillian as modified by Sun and Komaromi teaches the apparatus of claim 29, wherein the pseudo sensor data is provided to an application to enable the application to process the pseudo sensor data and the native sensor data to enable tracking the activity of the user ([0077]-[0078] user detection application tracks the user in the environment as well as activity).
However Gillian as modified by Sun and Komaromi fails to explicitly disclose wherein the application comprises a health and fitness tracker application, and wherein the user equipment comprises a health and fitness tracker
In the same health monitoring field of endeavor, Rogers teaches wherein the application comprises a health and fitness tracker application ([0032] sensor data of activities such as sleeping and walking, [0037] the device is used for a health-monitoring application), and wherein the user equipment (fig. 2 #110 computing device [0031]-[0032]) comprises a health and fitness tracker ([0032] sensor data of activities such as sleeping and walking, [0037] the device is used for a health-monitoring application).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Gillian as modified by Sun and Komaromi with the health and fitness monitoring of Rogers, as implementing this data into user equipment would prompt users to maintain or improve their own health (see Rogers [0017]). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gillian as modified by Sun, Komaromi, and Rodgers applied to claim 31 above, and further in view of Hauenstein.

Regarding claim 32, Gillian as modified by Sun, Komaromi and Rodgers teaches the apparatus of claim 31, wherein Gillian further teaches wherein the pseudo sensor data provides a stream of data to the application to enable tracking the activity of the user ([0053] the radar sensor can operate continuously to obtain data, [0077]-[0078] user detection application tracks the user in the environment as well as activity based on the radar data).
While Gillian does teach the sensor providing data to the application ([0078]), Gillian fails to explicitly disclose that it is a stream of data.
However in the same fitness tracking field of endeavor, Hauenstein teaches native sensor data providing a stream of data to an application to enable tracking the activity of the user ([0030] inertial measuring system includes accelerometer and gyroscope, [0046] inertial measuring system is part of a sensing device that provides data streams for kinematic data for a fitness tracker with a user application, which would encompass activity of the user and would be native sensor data).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique the inertial measuring system and sensing device of Hauenstein with the apparatus of Gillian as modified by Sun, Komaromi and Rodgers, as both inventions relate to gathering data for fitness and/or health applications. One of ordinary skill would have been able to make such an application of the data streams. The known technique would have predictably resulted in an apparatus of Gillian as modified by Sun and Komaromi which includes a sensing device that includes an inertial measuring system that provides data streams. This stream of data would be an improvement, as this would provide more consistent data to clinicians.

Regarding claim 33, Gillian as modified by Sun, Komaromi, and Hauenstein teaches the apparatus of claim 32, wherein Gillian further teaches the sensor is not able to generate the native sensor data, when the sensor is not worn with the user ([0043] the sensors are accelerometers and gyroscopes, which would not be able to generate sensor data if not worn).

Regarding claim 35, Gillian teaches a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the following: 
deriving, from radio frequency based data (fig. 6 [0092] radar field is used to provide radar data, which is then transformed into other useful data), pseudo sensor data representative of at least an activity of a user (fig. 6 #608 [0093] feature extractor extracts data such as motion feature), the pseudo sensor data derived based on at least a machine learning model configured to transform the radio frequency based data into the pseudo sensor data ([0073] teaches extracting features such as target objects velocities using a machine learning model,); 
the sensor data indicative of the activity of the user([0043] #118 sensors include #202 accelerometer and #204 gyroscope, these sensors would provide data that would indicate a user’s activity); and
providing the pseudo sensor data ([0094] the radar is providing data to a sensor).
However Gillian fails to explicitly disclose data derived in response to an indication due to context information.
In the same activity level tracking field of endeavor, Sun teaches data derived in response to an indication due to context information ([0035] the sensor uses context information to decide whether or not to collect data).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Gillian to include deriving data in response to an indication due to context information, as this would save resources such as battery life, as the data would not need to be acquired constantly (see Sun [0035]).
However the combination of Gillian and Sun still fail to explicitly disclose an indication that the user equipment or the sensor is not providing native sensor data for the user.
In the health or fitness device field of endeavor, Komaromi teaches an indication that the user equipment or the sensor is not providing native sensor data for the user ([0015] an action is triggered when the device detects if it is “on-body” or “off-body” [0036] the logging of data is stopped when the device is no longer worn, meaning the native sensor data is not being provided).
It would have been obvious to one of ordinary skill in the art at the time to modify the contextual information of Gillian as modified by Sun with the triggering of whether or not the wearable device is on or off body as taught by Komaromi since if the wearable device is off body, then the accelerometer and gyroscope of Gillian would not be able provide any native sensor data. This would also help save power (see Komaromi [0052]).

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references Sun, Komaromi , and Gillian individually regarding claim 27, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has argued that Sun does not teach deriving data in response to native sensor data not being provided, that Komaromi does not teach deriving data in response to native sensor data not being provided, and that Gillian does not teach deriving in response to an indication of native senor data not being available. Examiner disagrees with this statement, as the Examiner has used Sun to teach deriving data in response to an indication due to context information, using Komaromi to teach that indication as the sensor not providing native sensor data to the user, and using Gillian to teach pseudo sensor data.
Applicant has argued that Gillian does not teach providing the pseudo sensor data derived based on at least the machine learning model to an application to enable the application to process the pseudo sensor data and native sensor data to enable tracking the activity of the user for two reasons. First that the signal transformer 502 does not use machine learning to do the transformation, and second that Gillian does not describe providing pseudo sensor data based on RF data such as radar to an application. Examiner disagrees. First, Examiner has used the radar feature being extracted [0093] as being the pseudo sensor data, and which would use machine learning to extract such features [0073]. Regarding the second point, [0077] describes using the radar features to track the user, which the radar features would be the pseudo sensor data, and [0078] describes using detection or motion features to detect activity, which would also be the pseudo sensor data, as it would be a feature extracted from the data.
Regarding Applicant’s arguments for claim 26, Gillian, Sun, and Komaromi have been used to teach the limitations. In addition, Applicant has discussed that none of the references teach bridging the gap in native sensor data, however nowhere in the claims does it specify the pseudo sensor data bridges this gap.
Regarding Applicant’s argument for dependent claim 20, Gillian has been used to teach the first and second device. As seen in fig. 5 and the above rejection, the first device comprises the feature abstractor, which includes the radar features, and the second device comprises the sensor-based applications, with the second device using both pseudo and native sensor data, and the second device using the sensors to generate native sensor data.
Applicant has additionally argued that Gillian does not relate to health and fitness. Examiner disagrees. Gillian has been used to detect the activity of users, which under broadest reasonable interpretation, would encompass fitness. In addition, Gillian may be used medically, as in [0080] describes medical uses such as detecting or monitoring breathing, heart rate, reflexes, fine motor skills , etc.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793